UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material under §240.14a-12 HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMPORTANT NOTICE REGARDING YOUR INVESTMENT HATTERAS ALPHA HEDGED STRATEGIES FUND HATTERAS HEDGED STRATEGIES FUND HATTERAS LONG/SHORT DEBT FUND HATTERAS LONG/SHORT EQUITY FUND HATTERAS MANAGED FUTURES STRATEGIES FUND 8/ SUITE 401 / RALEIGH, NC 27615-3052 January 10, 2014 Dear Hatteras Funds Investor: The Board of your Hatteras Fund has sent you detailed information regarding the upcoming Special Meeting to ask for your vote on important proposals affecting your Fund.The Special Meeting is scheduled to be held on January 21, 2014 at the Fund’s offices at 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 at 10:00 AM and 10:30 AM Eastern Time. Detailed information about the Special Meeting and the proposals can be found in the proxy statement.To view the proxy material electronically please log on to www.proxyvote.com by using your control number found on the voting form.To simplify matters we have included another copy of the voting form for your review and convenience.Should you have any questions regarding the proposals or to vote your shares, please call 1 (800) 591-8238. THE FUND’S RECORDS INDICATE THAT YOU HAVE NOT VOTED.PLEASE TAKE A MOMENT NOW TO CAST YOUR VOTE SO THAT YOUR SHARES MAY BE REPRESENTED AT THE SPECIAL MEETING. Voting is easy. Please take a moment now to cast your vote using one of the options listed below: 1. Vote by Mail. Simply cast your vote by signing, dating and mailing the enclosed voting form in the postage-prepaid return envelope provided. 2. Vote via the Internet. Simply visit the website indicated on the enclosed voting form and follow the instructions on the website. 3. Vote by Phone with a live operator. Simply dial toll-free 1 (800) 591-8238. Please have the voting form available at the time of the call. Thank you in advance for your participation. IMPORTANT NOTICE REGARDING YOUR INVESTMENT HATTERAS ALPHA HEDGED STRATEGIES FUND HATTERAS HEDGED STRATEGIES FUND HATTERAS LONG/SHORT DEBT FUND HATTERAS LONG/SHORT EQUITY FUND HATTERAS MANAGED FUTURES STRATEGIES FUND 8/ SUITE 401 / RALEIGH, NC 27615-3052 January 10, 2014 Dear Hatteras Funds Investor: The Board of your Hatteras Fund has sent you detailed information regarding the upcoming Special Meeting to ask for your vote on important proposals affecting your Fund.The Special Meeting is scheduled to be held on January 21, 2014 at the Fund’s offices at 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 at 10:00 AM and 10:30 AM Eastern Time. Detailed information about the Special Meeting and the proposals can be found in the proxy statement.To view the proxy material electronically please log on to www.proxyvote.com by using your control number found on the voting form.To simplify matters we have included another copy of the voting form for your review and convenience.Should you have any questions regarding the proposals, please call 1 (800) 591-8238 Ext. 8535. THE FUND’S RECORDS INDICATE THAT YOU HAVE NOT VOTED.PLEASE TAKE A MOMENT NOW TO CAST YOUR VOTE SO THAT YOUR SHARES MAY BE REPRESENTED AT THE SPECIAL MEETING. Voting is easy. Please take a moment now to cast your vote using one of the options listed below: 4. Vote by Mail. Simply cast your vote by signing, dating and mailing the enclosed voting form in the postage-prepaid return envelope provided. 5. Vote via the Internet. Simply visit the website indicated on the enclosed voting form and follow the instructions on the website. 6. Vote by phone. Simply dial the toll-free number located on the enclosed voting form. Thank you in advance for your participation.
